Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/3/2019 was considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A vane rotation mechanism … configured to simultaneously rotate each of the first plurality of vanes and the second plurality of vanes.  The mechanism corresponding: “to at least one first pulley 440, at least one second pulley 441, at least one first vane cable 442, at least one second vane cable 443, a first actuator 444, a second actuator 445, a first switch 446, and a second switch 447” per specification pg. 10 ln. 10-13; and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant further uses the term “generator” in claim 1 line 4.  The term is defined by Applicant to be broader than the generally accepted term of art of an electrical generator.  At specification pg. 5 ln. 18-20 Applicant defines “generator” to be “configured to convert the rotational motion … into mechanical energy, electrical energy, or any applicable type of energy.  While there is no disclosure of a “generator” that converts rotational motion to “any applicable type of energy” there is a disclosure of a “generator” that converts rotational motion to mechanical energy in the form of a bellows and flexible chamber (specification pg. 5 ln. 22-23).  The structure of a bellows is well understood by one skilled in the art.  Thus the “generator” of claim 1 will be given this broader definition that defines an electrical generator and a bellows with flexible chamber.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is unclear in that it recites “the bellows assembly” in line 2 of the claim.  The term lacks proper antecedent basis.
Claim 9 is unclear in that it recites “the first upper arm”.  It is unclear which first upper arm is being referred to since each of the first lever arm assembly and the second lever arm assembly comprise a first upper arm.  Thus the term lacks proper antecedent basis.  Similarly the second upper arm, the first lower arm, the second lower arm the upper central member and the lower central member lack proper antecedent basis.
Claim 10 is rejected for its dependency from claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit US 8821120 in view of evidentiary reference Alunni US 20090180878.
Regarding claim 1, Pandit teaches a reciprocal motion wind energy harvesting device comprising: 
a central shaft (18); 
a generator (col. 7 ln. 49-52); 
a first lever arm assembly (panel 2, frame 6 and 8, and panel 4); 
the first lever arm assembly being rotatably and concentrically connected with the central shaft (col. 2 ln. 51-54); 
the first lever arm assembly being operatively connected to the generator (from 2 and 4 to 6 to 18 to 20 to col. 3 ln. 3-6), wherein the generator is configured to produce power through rotational motion of the first lever arm assembly about the central shaft (ibid); 
the first lever arm assembly comprising a support frame (6 and 8), a first plurality of vanes (vanes 12 of panel 2), a second plurality of vanes (vanes 12 of panel 4), and a vane rotation mechanism (37 and 44 contacting 46, which corresponds as a functional equivalent to the 112f interpretation above; see MPEP 2183 factor (B) and note below); 
the first plurality of vanes and the second plurality of vanes being rotatably connected to the support frame (col. 3 ln. 16-19); 
the first plurality of vanes and the second plurality of vanes being positioned opposite each other along the support frame (being at opposite sides of 6); 
the central shaft (18) being positioned between the first plurality of vanes and the second plurality of vanes for the first lever arm assembly (Fig. 2); 
the first plurality of vanes and the second plurality of vanes being selectably oriented at an opposing angle to each other (between open and closed positions by 44 contacting 46); and 
the vane rotation mechanism (37 and 44 contacting 46) being operatively connected to each of the first plurality of vanes and the second plurality of vanes for the first lever arm assembly (panel 2, frame 6 and 8, and panel 4), wherein the vane rotation mechanism is213/543,113 configured to simultaneously rotate each of the first plurality of vanes and the second plurality of vanes (col. 8 ln. 8-12).
Note: A showing of any one of three factors may be sufficient to support a conclusion that the prior art is an equivalent to a structure that invokes 112f.  Factor (B) is that a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000).  Applicant’s structure requires that each of the adjacent vanes of the oscillating wind turbine are rotated about a vertical axis between open and closed positions depending on the oscillated position of the lever arm. Pandit also has an oscillating wind turbine with adjacent vanes being rotated about a vertical axis between open and closed positions depending on the oscillated position of its lever arm.  Therefore one of ordinary skill in the art of oscillating wind turbines having vertically 
However it does not teach a second lever arm assembly (4).
Alunni teaches a wind turbine with a plurality of rotor assemblies radially stacked (Fig. 2, [0014]). Further it has been held, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI)(B).
Since the first lever arm assembly is used to provide torque to rotate central shaft 18 so as to power a generator and adding a second lever arm assembly to the central shaft would only produce an expected increase in the torque and thus power from the generator, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the first lever arm assembly as taught by Pandit, by radially extend the central shaft and providing a second first lever arm assembly radially oriented above the first lever arm assembly on the central shaft as taught by Alunni and held by In re Harza, in order to provide the expected result of increasing torque and thus power from the generator. 
Note: any reference to features or parts of the second lever arm assembly will be referred to with the same number as the first lever arm assembly with an apostrophe (eg. 2’, 4’, 6’, 18’, etc.) to aid in the distinguishing of features between the two lever arm assemblies.
Regarding claim 2, Pandit further teaches that
the central shaft (18 and 18’) vertically traverses through the first lever arm assembly and the second lever arm assembly (at 6 and 6’, see Fig. 1).  
Regarding claim 3, Pandit further teaches that
the first lever arm assembly (panel 2, frame 6 and 8, and panel 4) and the second lever arm assembly (panel 2’, frame 6’ and 8’, and panel 4’) are each configured to rotate between a first angle and a second angle about the central shaft (the angles being defined by the rotation of 6 and 6’ with respect to a reference line parallel to 10 and 10’).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pandit US 8821120 in view of evidentiary reference Alunni US 20090180878 as applied to claim 1 and further in view of Menges US 7880323.
Regarding claim 4, Pandit does not teach that
the first lever arm assembly and the second lever arm assembly are configured to operate a bellows assembly through relative rotational motion of the first lever arm assembly and the second lever arm assembly about the central shaft.  
Menges teaches (Fig. 22) a wind turbine comprising
a bellows assembly (402) through rotational motion of a central shaft (102) in order to store mechanical energy without batteries and the loss of electricity through the inefficiencies of said batteries (col. 10 ln. 9-15).
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the “generator” as taught Pandit by utilizing a bellows assembly as taught by Menges in order to store mechanical energy without batteries and their inefficiencies.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pandit US 8821120 in view of evidentiary reference Alunni US 20090180878 as applied to claim 1 and further in view of Fransen US 20120171035.
Regarding claim 9, Pandit further teaches that 
the support frame (6 and 8; 6’ and 8’) of each of the first lever arm assembly and the second lever arm assembly comprises 
a first upper arm (24 and 24’ of panels 2 and 2’), 
a second upper arm (24 and 24’ of panels 4 and 4’), 
a first lower arm (26 and 26’ of panels 2 and 2’), 
a second lower arm (26 and 26’ of panels 4 and 4’), and 
a lower central member (6 and 6’);
each first lower arm (26 and 26’ of panels 2 and 2’) being connected to respective lower central members (6 and 6’); 
each second lower arm (26 and 26’ of panels 4 and 4’) being connected to respective lower central members (6 and 6’) opposite respective first lower arms (26 and 26’ of panels 2 and 2’); 
just the lower central members (6 and 6’) being rotatably positioned around the central shaft (18 and 18’, see Fig. 1 showing 18 passing through 6);
the first plurality of vanes (vanes 12 of panel 2) of the first lever arm assembly being perpendicularly and rotatably connected between the first 
the second plurality of vanes (vanes 12 of panel 4) of the first lever arm assembly being perpendicularly and rotatably connected between the second upper arm (24 of panel 4) and the second lower arm (26 of panel 4) of the support frame of the first lever arm assembly; 
the first plurality of vanes (vanes 12’ of panel 2’) of the second lever arm assembly being perpendicularly and rotatably connected between the first upper arm (24’ of panel 2’) and the first lower arm (26’ of panel 2’) of the support frame of the second lever arm assembly; and 
the second plurality of vanes (vanes 12’ of panel 4’) of the second lever arm assembly being perpendicularly and rotatably connected between the second upper arm (24’ of panel 4’) and the second lower arm (26’ of panel 4’) of the second lever arm assembly.  
However it does not teach
each of the first lever arm assembly and the second lever arm assembly comprises 
an upper central member; 
the first upper arm being connected to the upper central member; 
the second upper arm being connected to the upper central member opposite the first upper arm; 
the upper central member being rotatably positioned around the central shaft.

an embodiment with a lever arm assembly (Fig. 8) wherein the vanes are mounted on a pivoting bar similar to Pandit, and 
an embodiment with a lever arm assembly (Fig. 14) comprising 
two pairs of spokes in order to provide greater strength to the vane assembly ([0060]).  
Thus it would have been obvious to one of ordinary skill in the art to modify the oscillating wind turbine as taught by Pandit by utilizing an additional frame arm (to be designated as “6*” for the first lever arm assembly and “6’*” for the second lever arm assembly) pivotally attached to both the central shaft (18’) and the first and second upper arms (24 of panels 2 and 4 as well as 24’ of panels 2’ and 4’) as suggested by Fransen, in order to provide greater strength to the respective first and second lever arm assemblies.
The result of this combination is: 
each of the first lever arm assembly and the second lever arm assembly comprises 
an upper central member (6* and 6’*); 
each first upper arm (24 and 24’ of panels 2 and 2’) being connected to respective upper central members (6* and 6’*); 
each second upper arm (24 of panel 4) being connected to respective upper central members (6* and 6’*) opposite respective first upper arms; 
each upper central member (6* and 6’*) being rotatably positioned around the central shaft (18’).
Allowable Subject Matter
Claims 5-8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Pandit does not teach: 
the generator comprising a bellows assembly and a flexible chamber; 
the bellows assembly being positioned around the central shaft; 
the flexible chamber being positioned within the bellows assembly, wherein the bellows assembly is configured to compress the flexible chamber; 
the first lever arm assembly and the second lever arm assembly being operatively connected to the bellows assembly, wherein the first lever arm assembly and the second lever arm assembly are configured to operate the bellows assembly in order to compress the flexible chamber; and 
the bellows assembly being positioned between the first lever arm assembly and the second lever arm assembly.  
Plen teaches (Fig. 22) a wind turbine comprising a generator (assembly atop 7) comprising 
a bellows assembly (3, 2 and 6) and a flexible chamber (2);
the bellows assembly being positioned around a
the flexible chamber being positioned within the bellows assembly (Fig. 2), wherein the bellows assembly is configured to compress the flexible chamber (col. 1 ln. 60-62); and 
the bellows assembly being positioned between a first lever arm assembly and the second lever arm assembly (9, Fig. 1);
in order to store wind energy (col. 1 ln. 5-6).  
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind turbine as taught by Pandit by utilizing a bellows assembly as taught by Menges in order to store wind energy.
However the combination would not teach that 
the first lever arm assembly and the second lever arm assembly being operatively connected to the bellows assembly, wherein the first lever arm assembly and the second lever arm assembly are configured to operate the bellows assembly in order to compress the flexible chamber.
In light of the specification, the claim language is understood to mean that the first and second lever arm assemblies “operate” in such a way as to be the means to compress the flexible chamber.  This is the novel and non-obvious feature that supports patentability.
Claim 7 is allowable for the recitation of the specific components of the bellows assembly.
Claim 11 is allowable for the specific details of the plurality of plates of the bellows assembly.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 is allowable for the specific location/placement of the bellows assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Syrovy US 8206106 an oscillatory wind turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Wiehe can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747